                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


1                                                                     Oct 04, 2019
                                                                          SEAN F. MCAVOY, CLERK
2

3

4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 1:19-CR-02023-SAB-1

8                        Plaintiff,                 ORDER GRANTING IN PART
                                                    MOTION TO MODIFY
9    vs.                                            CONDITIONS OF RELEASE

10   MICHAEL MOSES YALLUP,                          ECF No. 29

11                       Defendant.

12         On October 4, 2019, the Court held a hearing on Defendant’s Motion to

13   Modify Conditions of Pre-trial Release. ECF No. 29. Defendant appeared with

14   Assistant Federal Defender Ben Hernandez. Assistant United States Attorney

15   Troy Clements represented the United States.

16         Specifically, Defendant requests that Special Condition 3, which prohibits

17   him from contacting, directly or indirectly, any persons who may be potential

18   victims or witnesses in the subject investigation or prosecution, be modified to

19   allow him to contact four family members for purposes of transportation.

20   Defendant currently resides at a homeless shelter, Noah’s Ark, in Wapato,



     ORDER - 1
1    Washington, and does not have reliable transportation. To coordinate

2    transportation to legal and court-imposed obligations, Defendant requests that he

3    be able to contact his son, Jesse Yallup; his daughter, Jennifer Yallup; the

4    victim’s mother, Eddi Eyle; and the victim’s maternal grandfather, Robert Eyle.

5    The United States opposes the Motion as to all individuals except Jesse Yallup.

6          At the hearing, Defendant and the United States agreed to the following

7    modification: Defendant shall be permitted to contact Jesse Yallup to arrange

8    and to provide transportation to legal and court-imposed obligations. Defendant

9    shall not be transported to or from the residence of the victim and Defendant

10   shall not discuss the investigation or prosecution with Jesse Yallup.

11         The Court finds that modifying the condition to allow communication

12   with Jesse Yallup only and for the sole purpose of arranging and providing

13   transportation is appropriate, particularly in light of counsels’ proffers that the

14   matter is close to a resolution. In order for Defendant to meet his court-imposed

15   obligations and be able to discuss this matter with his counsel, he needs reliable

16   transportation. The Court appreciates the difficulty that a no-contact order with

17   family members presents in this case, where Defendant does not have the

18   resources to arrange transport independent of his family.

19

20



     ORDER - 2
1          The remaining three individuals – Jennifer Yallup, Eddi Eyle, and Robert

2    Eyle – shall remain subject to the no-contact order. Defendant shall otherwise

3    abide by the conditions as set forth in ECF No. 15.

4          Accordingly; IT IS HEREBY ORDERED:

5       1. The Motion to Modify Conditions of Release (ECF No. 29) is

6          GRANTED IN PART.

7       2. Special Condition 3, ECF No. 15, shall be modified as follows:

8          Defendant shall avoid all contact, direct or indirect, with any persons who

9          Defendant would reasonably know are or may become a victim or

10         potential witness in the subject investigation or prosecution. Defendant

11         may have contact with Jesse Yallup for the sole purpose of arranging and

12         providing transportation to and from his legal, investigatory, and court-

13         imposed obligations. Defendant shall not discuss the investigation or

14         prosecution with Jesse Yallup in any way. Mr. Jesse Yallup may transport

15         Defendant directly to and from his legal, investigatory, and court-imposed

16         obligations, however he may not be transported to the residence of the

17         victim, or any place apart from the obligations set forth above.

18      3. Defense counsel is instructed to provide copies of ECF No. 29 and this

19         Order to Jesse Yallup.

20



     ORDER - 3
1      4. Defense counsel and counsel for the United States shall update the

2         undersigned as to the posture of the case after the next pre-trial conference

3         and shall timely inform the Court of any issues arising from this

4         modification.

5      5. All other conditions of pre-trial release shall remain in force.

6      DATED October 4, 2019.

7                                s/Mary K. Dimke
                                 MARY K. DIMKE
8                       UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 4
